DETAILED ACTION
This Office Action is in response to the application filed on August 29, 2022. Claims 16-27 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 16-18, 20-23, and 26 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received August 29, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to teach “…whether it is allowed to divide the second depth coding block in the vertical direction or whether it is allowed to divide the second depth coding block in the horizontal direction is determined based on an index of the second depth coding block,” “... for the second depth coding block that has ¼ size of the first depth coding block, one of the vertical direction or the horizontal direction is selected based on directional information explicitly signaled via a bitstream,” and “...for the second depth coding block that has ½ size of the first depth coding block, dividing the second depth coding block in a same direction as the first depth coding block is not allowed, and the directional information indicating one of the horizontal direction and the vertical direction is not signaled.” This language corresponds to the newly amended language of claims 16, 21, and 26. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0208336 (“Li”) in view of the level of skill in the art.
With respect to claim 16, Li discloses the invention substantially as claimed, including 	
A method of decoding a video, the method comprising:
determining whether to divide a first depth coding block into three second depth coding blocks or not (see Figs. 4A, 5A, 5B, 6D, 6E, 7, items 51, 73, 79, ¶¶73, 79, 83, 88-89, 98, 103, 111-112, 117-119, 126, 169, 177, showing and describing that the decoder determines a tree structure and may receive a syntax indicating the type of splitting to be performed for a block, including whether to divide using triple tree (TT) partitioning where a first depth coding block is divided into three second depth coding blocks or not);
in response to a determination of dividing the first depth coding block, dividing the first depth coding block into the three second depth coding blocks in a vertical direction or a horizontal direction  (see citations and arguments with respect to element above, showing and describing that where it is determined to do TT partitioning, the first depth coding block is divided into three second depth coding blocks vertically or horizontally), 
wherein one among the three second depth coding blocks has 1/2 size of the first depth coding block and the others of the three second depth coding blocks have 1/4 size of the first depth coding block (see citations and arguments with respect to elements above, showing and describing that in TT partitioning, one among the three second depth coding blocks may have a ½ side of the first depth coding block and the other two have ¼ size of the first depth coding block); 
determining whether to divide a second depth coding block into two third depth coding blocks or not (see ¶¶53, 78-79, 82-83, 99-101, 112, 119, 169, showing and describing determining whether to further split/divide a second depth coding block into, e.g., two, third depth coding blocks or not); and
in response to a determination of dividing the second depth coding block, dividing the second depth coding block into the two third depth coding blocks in the vertical direction or the horizontal direction  (see citations and arguments with respect to element above and ¶71, showing and describing that in response to this determination, the first depth coding block may be further split/divided, including using a binary tree (BT) structure, into two third depth coding blocks either vertically or horizontally),
wherein whether it is allowed to divide the second depth coding block in the vertical direction or whether it is allowed to divide the second depth coding block in the horizontal direction is determined based on an index of the second depth coding block (see ¶¶73, 103, 105, 152, 169, describing that wherein whether it is allowed to divide the coding block at each depth, i.e., including the second depth, and how, may be determined based on syntax (e.g., an index) indicating the partition type (e.g., BT, TT, QT, whether horizontal or vertical, symmetric or asymmetric, uniform or non-uniform, etc.) for that depth’s coding block),
wherein, for the second depth coding block has ¼ size of the first depth coding block, one of the vertical direction or the horizontal direction is selected based on directional information explicitly signaled via a bitstream (see citations and arguments with respect to element above, showing and describing that at each depth (including the second depth coding block with ¼ size of the first depth coding block detailed above), syntax information may signal whether and how to further partition that block/a selected partitioning type, e.g., including horizontally or vertically, in the bitstream), and  
wherein, for the second depth coding block that has ½ size of the first depth coding block, dividing the second depth coding block in a same direction as the first depth coding block is not allowed, and the directional information indicating one of the horizontal direction and the vertical direction is not signaled (see ¶¶101, 167, describing that constraints may be placed on partitioning types for a certain region, including, e.g., avoiding duplicated partitioning, such that when a block is split with a non-symmetric partition type (e.g., TT with ½, ¼, ¼, partitions as described in the elements above), the largest sub-block that is split from the current block (e.g., the block that has a ½ size of the first depth coding block) is not allowed to be further split in the same direction as the first depth coding block – i.e., if the first depth coding block was split by vertical TT partitioning, the ½ size block may not be split vertically or if the first depth coding block was split by horizontal TT partitioning, the ½ size block may not be split horizontally, i.e., wherein, for the second depth coding block that has ½ size of the first depth coding block, dividing the second depth coding block in a same direction as the first depth coding block is not allowed; see also ¶105, that describes that the index indicating partition type for splitting a particular block (i.e., including whether it is vertically split or horizontally split as detailed in the elements above) may be skipped where there is only one supported partitioning type at that depth – note that b/c of the described constraint above where a block was first split using vertical TT partitioning, only horizontal partitioning of the largest sub-block would be supported at the second depth and where a block was first split using horizontal TT partitioning, only vertical partitioning of the largest sub-block would be supported at the second depth, i.e., only one partition type is supported at that depth, thus as taught in ¶105, the direction information need not be signaled for that block).
Li does not explicitly show in its figures a TT block partitioned using BT as described in the claims, however it would have been clear to one of skill in the art that, as described, if any of QT, TT, or BT may be used and that those elements may further be split using QT, TT or BT, splitting a TT element using BT, as described in the claims would have been nothing more than the choice from a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Li to show such an explicit example. In addition, Li does not explicitly provide an example where for the ½ size partition, vertical or horizontal partitioning need not be signaled. However, Li makes clear that such a partition may be constrained to not be partitioned in the same direction as its first depth TT partitioning and that, when such partitioning constraints occur, if a syntax is limited to only one option, then it is not necessary to send it. One of ordinary skill in the art would have understood that doing so would have avoided the use of unnecessary signaling bandwidth and have promoted efficiency. Accordingly, to such a person, it would have been obvious to have specifically provided an example of, where such a constraint is in place, not signaling a direction, as such a direction may be implied to only have one solution, and thereby achieve efficiency benefits by not signaling it. Accordingly, Li in view of the level of skill in the art discloses each and every element of independent claim 16.
With respect to claim 17, Li discloses the invention substantially as claimed. As described above Li in view of the level of skill in the art discloses all the elements of independent claim 16. Li additionally discloses: 
wherein in response to the directional information being not signaled for the second depth coding block that has 1/2 size of the first depth coding block, the second depth coding block is forced to be divided in a direction that is different from that applied to the first depth coding block (see citations and arguments with respect to claim 16 above and ¶¶101, 105, describing that the signaling of partitioning type may be skipped when there is only one supported partitioning type and the partitioning may be constrained to only be further split in the direction opposite of the first depth coding block, i.e., its division is forced in a direction different than that applied to the first depth coding block). 
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 17.
With respect to claim 21, Li discloses the invention substantially as claimed. As described above Li in view of the level of skill in the art discloses all the elements of independent claim 16. Li additionally discloses: 
A method of encoding a video, the method comprising:
determining whether to divide a first depth coding block into three second depth coding blocks or not (see citations and arguments with respect to corresponding element of claim 16 above);
in response to a determination of dividing the first depth coding block, dividing the first depth coding block into the three second depth coding blocks a vertical direction or in a horizontal direction (see citations and arguments with respect to corresponding element of claim 16 above), 
wherein one of the three second depth coding blocks has 1/2 size of the first depth coding block and the others of the three second depth coding blocks have 1/4 size of the first depth coding block (see citations and arguments with respect to corresponding element of claim 16 above); 
determining whether to divide a second depth coding block into two third depth coding blocks or not (see citations and arguments with respect to corresponding element of claim 16 above); and
in response to a determination of dividing the second depth coding block, dividing the second depth coding block into the two third depth coding blocks in the vertical direction or the horizontal direction (see citations and arguments with respect to corresponding element of claim 16 above),
wherein whether it is allowed to divide the second depth coding block in the vertical direction or whether it is allowed to divide the second depth coding block in the horizontal direction is determined based on an index of the second depth coding block  (see citations and arguments with respect to corresponding element of claim 16 above),
wherein, for the second depth coding block has ¼ size of the first depth coding block, one of the vertical direction or the horizontal direction is selected based on directional information explicitly signaled via a bitstream (see citations and arguments with respect to corresponding element of claim 16 above), and  
wherein, for the second depth coding block that has ½ size of the first depth coding block, dividing the second depth coding block in a same direction as the first depth coding block is not allowed, and encoding the directional information into the bitstream is omitted (see citations and arguments with respect to corresponding element of claim 16 above).
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 21.
With respect to claim 22, Li discloses the invention substantially as claimed. As described above Li in view of the level of skill in the art discloses all the elements of independent claim 16. Li additionally discloses: 
wherein in response to the directional information being not signaled for the second depth coding block that has 1/2 size of the first depth coding block, the second depth coding block is forced to be divided in a direction that is different from that applied to the first depth coding block (see citations and arguments with respect to corresponding element of claim 17 above). 
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 22.
With respect to claim 26, claim 26 recites the elements of claim 16 in computer-readable medium form rather than method form. Li discloses that its method may be embodied in a non-transitory computer-readable storage medium comprising instructions stored thereon and executed by a processor (see ¶¶40, 42, 188). Accordingly, the disclosure recited with respect to claim 16 also applies to claim 26. 
Claim Rejections - 35 USC § 103
Claims 18, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2019/0379914 (“Misra”), which corresponds to provisional applications filed January – April 2017.
With respect to claim 18, Li discloses the invention substantially as claimed. As described above Li in view of the level of skill in the art discloses all the elements of independent claim 16. Li additionally discloses: 
wherein the method further comprises:
determining an intra prediction mode for a third depth coding blocks; and
performing intra prediction for the third depth coding block based on the intra prediction mode (see ¶52, describing that leaf nodes – nodes that are note further split, e.g., the third depth coding blocks, may be intra predicted using an intra-prediction mode), and
Li does not explicitly disclose wherein a determination of the intra prediction mode of the third depth coding block is performed based on a MPM (Most Probable Mode) list.
However, in the same field of endeavor, Misra discloses that it was known to intra predict using an MPM list:
wherein a determination of the intra prediction mode of the third depth coding block is performed based on a MPM (Most Probable Mode) list (see ¶¶91, 149, 161-164, describing that for the partitioned blocks, e.g., including the third depth coding blocks, an intra prediction mode may be determined including my using a list of MPMs, and the corresponding coding block may be intra predicted according to that mode)
As detailed above, Li discloses the use of an intra prediction mode for predicting a leaf node partition (see citations above). Li does not, however, provide details about the types of intra prediction that may be used. At the time of filing, one of ordinary skill would have been familiar with intra prediction modes and the different modes that may be used and have understood that, as evidenced by Misra, one such mode would be an MPM based mode. Accordingly, to one of ordinary skill in the art at the time of filing, using an MPM based intra prediction mode in Li to intra predict its leaf node coding blocks would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include MPM-based intra prediction of leaf node coding blocks in the coding system of Li as taught by Misra.
With respect to claim 23, Li discloses the invention substantially as claimed. As described above Li in view of the level of skill in the art discloses all the elements of independent claim 16 and Li in view of Misra discloses each and every element of dependent claim 18, the combination of which is incorporated herein. Li/Misra additionally discloses: 
wherein the method further comprises:
determining an intra prediction mode for a third depth coding blocks; and
performing intra prediction for the third depth coding block based on the intra prediction mode, and
wherein a determination of the intra prediction mode of the third depth coding block is performed based on a MPM (Most Probable Mode) list (see citations and arguments with respect to corresponding element of claim 18 above).
The reasons for combining the cited prior art with respect to claim 16 and 18 also apply to claim 23.
With respect to claim 27, Li discloses the invention substantially as claimed. As described above Li in view of Misra discloses each and every element of dependent claim 18. Li/Misra additionally discloses:
determining whether to divide the third depth coding block into a plurality of partitions or not,
wherein when it is determined to divide the third depth coding block into the plurality of partitions, the intra prediction for the third depth coding block is performed in units of the partitions,
wherein the plurality of partitions is generated by dividing the third depth coding block only either in the horizontal direction or the vertical direction, and
wherein a number of partitions included in the third depth coding block is implicitly determined based on a size of the third depth coding block (see citations and arguments with respect to claim 16 above, describing at various depths, whether to divide the coding block further into partitions, that it may be divided by BT or TT horizontally or vertically, i.e., only in either the horizontal or vertical direction, Li ¶¶49, 72, 83-85, 99, 119, describing that nodes/CUs may be split repeatedly until reaching a leaf node/max depth, e.g., 4, i.e., the third depth coding block may be further divided, Li ¶¶52-53, describing that the resulting leaf-node may be intra predicted, i.e., the intra prediction for the third depth coding block is performed in units of the partitions, Li ¶¶98 and 105, describing that certain block sizes may be limited to a particular partition type and if they are limited to only 1 partition type, signaling the type may be skipped, i.e., the number of partitions may be implicitly determined based on the size of the third depth coding block; see also ¶¶108, 171, describing that when the size is such that there is residue in the CU, no split flag need be signaled and a derived size is used).
The reasons for combining the cited prior art with respect to claim 16 and 18 also apply to claim 27.
Claim Rejections - 35 USC § 103
Claims 19-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of the level of skill in the art and further in view of Misra and further in view of U.S. Patent Publication No. 2016/0373742 (“Zhao”).
With respect to claim 19, Li discloses the invention substantially as claimed. As detailed above, Li in view of Misra discloses each and every element of dependent claim 18. 
Li/MIsra does not explicitly disclose wherein the MPM list is composed of 5 MPM candidates.
However, in the same field of endeavor, Zhao discloses that it was known for MPM lists to include 5 MPM candidates: 
wherein the MPM list is composed of 5 MPM candidates (see ¶120, describing that it was known for an MPM list to have 5 MPM candidates).
As detailed above, Li/Misra discloses the use of an MPM list to select a mode for a partition (see citations above with respect to claim 18). Li/Misra does not, however, provide details about such an MPM list. At the time of filing, one of ordinary skill would have been familiar with MPM lists and how they may be executed and have understood that, as evidenced by Zhao, one such way to do so would be to limit the number of MPMs to 5 and include certain MPMs in the list. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in Li/Misra’s MPM list would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the selection of intra prediction modes using a MPM list like that described in Zhao in the coding system of Li/Misra as taught by Zhao.
With respect to claim 20, Li discloses the invention substantially as claimed. As described above Li in view of Misra and Zhao discloses all the elements of dependent claim 19. Li/Misra/Zhao additionally discloses: 
wherein the 5 MPM candidates are set as default directional intra prediction modes pre-defined in a decoding apparatus, and
wherein the default directional intra prediction modes comprise a DC mode, a vertical mode, a horizontal mode, a top-right directional mode with an index greater than the vertical mode, and a top-left directional mode with an index greater than the horizontal mode and less than the vertical mode except for a Planar mode  (see citations and arguments with respect to claim 19 above and Zhao ¶¶149, 321, describing that the 5 MPM candidates may include modes that are always included, i.e., default modes, including vertical and horizontal modes).
The reasons for combining the cited prior art with respect to claims 16, 18, and 19 also apply to claim 20.
With respect to claim 24, Li discloses the invention substantially as claimed. As described above Li in view of Misra discloses all the elements of dependent claim 23 and Li in view of Misra and Zhao discloses all the elements of dependent claim 19, the combination of which is incorporated herein. Li/Misra/Zhao additionally discloses: 
wherein the MPM list is composed of 5 MPM candidates (see citations and arguments with respect to claim 19 above). 
The reasons for combining the cited prior art with respect to claims 16 and 19 also apply to claim 24.
With respect to claim 25, Li discloses the invention substantially as claimed. As described above Li in view of Misra and Zhao discloses all the elements of dependent claim 24. Li/Misra/Zhao additionally discloses: 
wherein the 5 MPM candidates are set as default directional intra prediction modes pre-defined in a decoding apparatus, and
wherein the default directional intra prediction modes comprise a DC mode, a vertical mode, a horizontal mode, a top-right directional mode with an index greater than the vertical mode, and a top-left directional mode with an index greater than the horizontal mode and less than the vertical mode except for a Planar mode (see citations and arguments with respect to claim 19 above).
The reasons for combining the cited prior art with respect to claims 16, 18, and 19 also apply to claim 25.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481